Caton, C. J. This case should have been submitted to the jury. There was evidence, to say the least, tending strongly to show that the property belonged to the claimant, and he had a right to take the opinion of the jury upon the evidence as to whether it was not his property. Independent of all other evidence, the property was .found in his possession, claiming title, and this was of itself sufficient to put the case to the jury. The court erred in instructing the jury to find as they did, and the judgment must be reversed and the cause remanded. Judgment reversed.